Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 03/07/2022. Claims 1-23 have been canceled. Claims 24-47 have been newly added. Claims 24-47 have been examined and are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection(s) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Acknowledgement to applicant’s amendment to claims 1, 10, 14-15, and 20 have been noted and are moot. The claims have been canceled. Objections to the claims 1, 10, 14-15, and 20 have hereby withdrawn.
Acknowledgement to applicant's amendment to claims 1-5, 8-11, 14-17, and 20-21 have been noted and are moot. The claims have been canceled. Rejection under 35 USC 112 2nd to claims 1-5, 8-11, 14-17, and 20-21 is hereby withdrawn.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-29, 32-37, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al., hereinafter (“Sabella”), US PG Publication (20180183855 A1), in view of Kattepur et al., hereinafter (“Kattepur”) US PG Publication (20180109428 A1).
Regarding claims 24, 32, and 40,  Sabella teaches a method for a fog network-enabled multipath virtual private network (VPN) tunnel, comprising; a computing device enabling a multipath virtual private network (VPN) tunnel via a fog network, the computing device comprising; a non-transitory computer-readable medium having encoded thereon a method for a fog network-enabled multipath virtual private network (VPN) tunnel, comprising: 
discovering a neighboring fog network; [Sabella, ¶0217: Figs. 15-17 show embodiments of one or more IoT devices 1804, aggregators 1806 and fog device 1802/grouping of devices discussed therein. ¶0219: open interconnect consortium (OIC) standard specification allows IoT devices to discover each other and establish communications for interconnected networks.]
connecting with the neighboring fog network using a first communication protocol; [Sabella, ¶¶0217 and 0219: IoT devices 1804 capture, store, record and communicate with a neighboring cloud 1702 using other interconnection protocols include: AllJoyn protocol from the AllSeen alliance]
determining whether a first node connected to the neighboring fog network has Wide Area Network (WAN) connectivity; [Sabella, ¶0210-0211: the cloud 1702 as shown in Fig. 17 can represent a wide area network (WAN)]
connecting to the first node in response to determining the first node has WAN connectivity; [See Sabella, ¶¶0210-0211: the cloud 1702 as shown in Fig. 17 can represent a wide area network (WAN). ¶¶0217-0218: Data may be uploaded to the cloud 1702, and commands received from the cloud 1702, through GWs 1710 that are in communication with the IoT devices 1804 and the aggregators 1806. The fog device 1802 may be considered to be a massively interconnected network wherein a number of IoT devices are in communications with each other, for example, by the communication links 1808 and 1810. The network may be established using the OIC through the mesh network.]
While Sabella teaches the neighboring fog network [Sabella, ¶0217-0219: Figs. 15-17 show embodiments of one or more IoT devices 1804, aggregators 1806 and fog device 1802/grouping of devices discussed therein.]; however, Sabella fails to explicitly teach but Kattepur teaches establishing a multipath VPN tunnel to a second node via the first node and the neighboring fog network, the multipath VPN tunnel comprising at least two communication paths; [Kattepur,  ¶¶0030-0033: Fig. 2 show a network environment 200 implementing a system 202 for optimal deployment of Fog computations in IoT environments. The system 202 may be implemented in a Fog or edge based environment. It will be understood that the system 202 may be accessed by multiple devices 206-1, 206-2 . . . 206-N, collectively referred to as Fog devices 206 hereinafter, or applications residing on the Fog devices 206. The network devices within the network 208 (i.e. virtual private network (VPN) implementation) may interact with the system 202 through communication links interacting with a variety of devices.] and 
transmitting to and receiving data from the second node via at least one of the at least two communication paths of the multipath VPN tunnel. [Kattepur, ¶¶0030-0031, 0033, 0045, and 0062: Fig. 2 shows a network environment 200 implements system 202 receives a set of computations for multiple devices 206-1, 206-2 . . . 206-N for optimally deployed peers in a peer based topology which communications/coordinates with remaining fog nodes that are optimally shared. the optimization model is derived based on battery consumed as a result of computation of battery consumed by the plurality of Fog nodes and a two way communication overheard. The network devices within the network 208 (i.e. virtual private network (VPN) implementation) may interact with the system 202 through communication links interacting with a variety of devices.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur. [Kattepur, ¶0030].  

Regarding claims 25, 33, and 41, the combination of Sabella and Kattepur teaches claim 24 as described above.
While Sabella teaches configuring the first node to form at least two communication paths [Sabella, ¶¶0032-0033: The network devices within the network 208 may interact with the system 202 through communication links. The system 202 is capable of offloading computations among Fog computing nodes 206 or peers; provides an optimal deployment]; however, Sabella fails to explicitly teach but Kattepur teaches further comprising configuring the first node to form the at least two communication paths of the multipath VPN tunnel via the neighboring fog network. [See [Kattepur,  Fig. 2 and ¶¶0030-0033: The system 202 may be implemented in a Fog or edge based environment. It will be understood that the system 202 may be accessed by multiple devices 206-1, 206-2 . . . 206-N, collectively referred to as Fog devices 206 hereinafter, or applications residing on the Fog devices 206. The network devices within the network 208 may interact with the system 202 through communication links. ¶0040: each peer node associated with different capabilities and configuration per defined computational task and certain constraints at each fog node]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys certain constraints to configure fog nodes of Kattepur. [Kattepur, ¶¶0030 and 0040].  

Regarding claims 26, 34, and 42, the combination of Sabella and Kattepur teaches claim 24 as described above.
Sabella teaches further comprising identifying the communication protocol with which to connect to the neighboring fog network, and configuring a path connector to connect to the neighboring fog network using the identified communication protocol. [Sabella, ¶¶0196, 0201, 0217 and 0219: Implementation of protocol stacks within an individual IoT devices allow interconnection. IoT devices 1804 capture, store, record and communicate with a neighboring cloud 1702 using other interconnection protocols include: AllJoyn protocol from the AllSeen alliance] 

Regarding claims 27, 35, and 43, the combination of Sabella and Kattepur teaches claim 24 as described above.
Sabella teaches further comprising measuring network characteristics of the at least two communication paths and scheduling data transfer via at least one of the at least two communication paths based at least in part on the network characteristics. [Sabella, See Fig. 2 and ¶¶0030-0033: The network devices within the network 208 (i.e. virtual private network (VPN) implementation) may interact with the system 202 through communication links connecting and interacting with a variety of devices. Hence, Examiner interprets at least two communication paths is established in network 208 by virtue of the VPN implementation interacting with a variety of nodes. ¶0051: data packet scheduling. ¶0089: backhaul link conditions include: network performance information (i.e. packet delay, call and/or connection drops, loss rate, data volume measurements, round trip times (RTTs) and/or round-trip delay times (RTDs), etc.]
Regarding claims 28, 36, and 44, the combination of Sabella and Kattepur teaches claim 27 as described above.
While Sabella teaches battery consumption [Sabella, ¶0162: battery life]; however, Sabella fails to explicitly teach but Kattepur teaches wherein measuring network characteristics includes determining path information selected from the group consisting of fog network protocol, fog node throughput, path latency, battery consumption, environment parameters. [Kattepur, ¶0071: battery consumption of the ith node for total battery capacity, a computation cycle and transmit cycle, as shown in Table 2]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 network characteristics. [Kattepur, ¶0071].  

Regarding claims 29, 37, and 45, the combination of Sabella and Kattepur teaches claim 24 as described above.
However, Sabella fails to explicitly teach but Kattepur teaches further comprising enabling at least two endpoint nodes to transmit and receive data via the multipath VPN tunnel established between the first node and the second node. [Kattepur, ¶¶0035-0036: interfaces 306 enable the system 300 for optimal deployment of Fog computations in IoT environments to communicate with other devices/web servers/external databases]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes. [Kattepur, ¶0030].  

Claims 30, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al., hereinafter (“Sabella”), US PG Publication (20180183855 A1), in view of Kattepur et al., hereinafter (“Kattepur”) US PG Publication (20180109428 A1), in view of Shankar et al., hereinafter (“Shankar”), US PG Publication (20170289104 A1).
Regarding claims 30, 38, and 46, the combination of Sabella and Kattepur teaches claim 24 as described above.
However, the combination of Sabella and Kattepur fails to explicitly teach but Shankar teaches further comprising encrypting and encapsulating data for transmitting to the second node via the multipath VPN tunnel. [Shankar 20170289104, ¶0023: VPN data tunnel from client 10 to security device 12 via secure tunnel. ¶¶0026-0027: client 10 includes an agent with encryption/decryption module. Hence, Examiner interprets that one skilled in the art would recognize how data exchanged over a network from client 10 to another client; encapsulating from the network layer bidirectionally, from the physical layer up to network layer, where headers are added when the HTTPS data traverses the secure VPN]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sabella and Kattepur before him or her by including the teachings of a method and apparatus for distributing encryption and decryption processes between network devices of Shankar. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur using the client agent to perform encryption Shankar with encapsulation of data functions are inherent to data communications of computing networks. [Shankar, ¶¶0023 and 0026-0027].  

Claims 31, 39, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al., hereinafter (“Sabella”), US PG Publication (20180183855 A1), in view of Kattepur et al., hereinafter (“Kattepur”) US PG Publication (20180109428 A1), in view of Beesley et al., hereinafter (“Beesley”), US PG Publication (20180048588 A1).
Regarding claims 31, 39, and 47, the combination of Sabella and Kattepur teaches claim 24 as described above.
However, the combination of Sabella and Kattepur fail to explicitly teach but Beesley teaches further comprising registering with a VPN service provider prior to participating in multipath VPN tunnel formation. [Beesley, ¶0034: the service provider may send wireless VPN client 202 the private network address of VPN instantiation server 214 based on pre-programmed client configuration information 218 from the VPN instantiation server 214 upon power up at first location of the client 202 being configured by the service provider.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sabella and Kattepur before him or her by including the teachings of automated instantiation of wireless virtual private networks of Beesley. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur using VPN instantiation server to initiate pre-programmed configurations at startup of client of Beesley. [Beesley, ¶0034].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sakinah White Taylor/Primary Examiner, Art Unit 2497